Citation Nr: 1518686	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  09-09 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from November 1963 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in September 2010 and September 2013, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.


FINDING OF FACT

The evidence is at least in relative equipoise on the question of whether the Veteran's tinnitus is related to acoustic trauma in active service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection will also be presumed for certain chronic diseases, including other organic diseases of the nervous system, i.e tinnitus, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2014).

The service treatment records do not show complaints or a diagnosis of tinnitus.  The service personnel records show that during service the Veteran was an aircraft mechanic.  Therefore, the record shows that he was exposed to acoustic trauma during service.

The Veteran wrote on his March 2008 claim that his bilateral tinnitus began in June 1964.  At a July 2008 VA examination he reported that the onset of ringing in his ears was "many years ago."  The examiner opined that it was less likely as not that the tinnitus was related to military noise exposure because there were no complaints or treatment for it in service.

At an October 2010 VA examination the Veteran reported having ringing in his ears "forever."  The examiner noted that the service treatment records were negative for tinnitus and that the Veteran denied tinnitus in 2003 during ambulatory care treatment.  Therefore, the examiner felt that tinnitus was not caused by or a result of any acoustic trauma, injury, disease or event in military service.

In October 2013, the October 2010 VA examiner reviewed the record and opined that it was less likely than not that tinnitus was incurred in or caused by noise exposure in service.  The rationale was the lack of documentation of tinnitus in the service treatment records and no significant threshold shift in either ear at separation from service.  The examiner noted that there was no research to support a claim of delayed-onset tinnitus.  Post-service occupational or recreational causes could not be ruled out, and age related hearing loss could cause tinnitus.  It was also noted that in 2003 the Veteran denied tinnitus.

The opinions of the VA examiners cannot be given probative value because they do not consider the Veteran's credible report of having had tinnitus since June 1964, which was during his active service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Furthermore, the 2003 treatment record that the October 2010 VA examiner cited is not in the record.  Applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2014).  The record is at least in equipoise regarding whether the Veteran has had recurrent tinnitus since his active service.  Therefore, the claim for service connection is granted.


ORDER

Service connection for tinnitus is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


